Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 39-40, 46-50, 53 and 58-60  in the reply filed on 11/19/2020 is acknowledged.  The traversal is on the ground(s) that the cited reference does not teach every element of the claim, arranged as in the claim.  This is not found persuasive because Applicant appears to be urging that the reference does not teach features of the claims that were not represented as amounting to the technical feature linking the inventions.  In other words, Group III, for example, cites several features such as a multimerized epitope and an affinity polypeptide that binds to the epitope as well as CRISPR-Cas elements which are not present in Group II or I, therefore they cannot be part of the technical feature in common between the inventions.  Likewise several elements of Group I and Group II are also not present in the other groups such that the technical feature linking the groups would be more than the presented methylcytosine dioxygenase, which as presented in the restriction requirement is taught by Joung et al.
The requirement is still deemed proper and is therefore made FINAL.
Claims 54-57 and 62-64 are hereby withdrawn by the Examiner as being drawn to nonelected subject matter.  Claims 39-40, 46-50, 53, 58-60 are examined herein on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 39-40, 46-50, 53 and 58-60 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to methods for reducing methylation in any plant using any methylcytosine dioxygenase or alternatively any said gene with at least 80% identity to SEQ ID NO:8 or alternatively any TET polypeptide or any TET1 polypeptide as well as plants and progeny plants having reduced methylation produced therefrom.
In contrast, the instant specification describes the use of the catalytic domain of TET1, but does not reduce to practice any other TET polypeptides, any TET polypeptides with only 80% identity to SEQ ID NO:1, or any variation from the catalytic domain of TET1 at all wherein methylation is reduced at a target site in the DNA of the plant that is transformed.
There are thousands if not millions of polypeptides encompassed by the claims given the numerous species and numerous members of the TET family of proteins, not to mention the permissible number of variations from a given starting sequence.  The claims further do not require any element outside of SEQ ID NO:189 which are present in TET polypeptides such that a substantially large genus is still encompassed as described above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 58-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (2016 Nature Genetics 48:687-693).
The claims are drawn to plants having reduced methylation of target DNA as a consequence of the instantly claimed method and progeny plant thereof wherein the progeny plant does not comprise recombinant methylcytosine dioxygenase polypeptide.
Li et al teach targeted demethylation using zinc-finger REF6 constructs wherein the resultant plants had demethylated target sites (see figure 6 in particular) wherein with no specified target DNA of the instant claims the plants taught by Li et al would be indistinguishable from plants wherein the same targeted methylation sites were used as target DNA in the instantly claimed method.  Since the product would not have a structural difference and the claims are extremely broad, they are therefore anticipated by Li et al.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663